Citation Nr: 0709431	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  06-33 900	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an increased rating for interstitial changes 
of the lungs consistent with fibrosis (restrictive lung 
disease) with an asthmatic component, currently rated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The case has been advanced on the 
Board's docket.  38 C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

The veteran's service-connected interstitial changes of the 
lungs consistent with fibrosis (restrictive lung disease) 
with asthmatic component have been evidenced by FEV-1 not 
less than 75 percent and FEV-1/FVC not less than 107 percent.  


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for 
interstitial changes of the lungs consistent with fibrosis 
(restrictive lung disease) with an asthmatic component have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.97, Diagnostic Codes 6602, 6845 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was afforded a VA examination in January 2005.  
The veteran reported that he had not noted any subjective 
increase in his symptomatology.  He said he had persistent 
symptoms of shortness of breath and dyspnea on exertion for 
the past fifty years.  He reported that his symptoms had been 
worsening over the last several years but had been stable 
over the course of that time.  He reported the he could only 
walk a half a block prior to needing rest.  He said he could 
perform activities of daily living and he denied shortness of 
breath at rest.  The veteran said he used an Albuterol 
inhaler with relief of symptoms after a few minutes.  The 
examiner noted that a pulmonary function test (PFT) in March 
2003 suggested a restrictive defect and a PFT obtained in 
September 2003 suggested an obstructive component.  The 
veteran was not on home oxygen.  The veteran denied episodes 
of incapacitation or bed rest.  Physical examination revealed 
that the veteran's lungs were clear to auscultation.  PFTs 
(obtained in October 2004) were noted to reveal a mild 
obstructive defect with a full volume loop suggesting 
obstruction.  Lung volumes revealed moderate air trapping.  
Diffusion capacity was reduced but was appropriate when 
corrected for the alveolar volume and similar to the previous 
study.  His spirometry was noted to be decreased by a forced 
expiratory volume in one second (FEV1) from 2.54 to 2.07.  
The FEV1 was 75 percent predicted.  The FEV-1/forced vital 
capacity (FVC) was 107 percent.  The examiner diagnosed the 
veteran with a history of restricted lung disease with a new 
obstructive component.  He was also noted to have mild 
chronic obstructive pulmonary disease (COPD).  

Associated with the claims file are VA outpatient treatment 
reports dated from February 2004 to September 2006.  In 
January 2006 the veteran reported that his shortness of 
breath had become more debilitating.  He underwent a PFT 
which revealed an FEV1 of 53 percent predicted.  A 
pulmonologist was asked to review the PFT results to assess 
whether current results reflected a worsening.  The review 
revealed that none of the PFT results were obtained with full 
physiologic effort.  None was found to be a valid test.  A 
computed tomography (CT) of the neck and chest obtained in 
February 2006 revealed no tracheal stenosis or findings to 
suggest tracheomalacia.  The records reflect that the veteran 
was prescribed an albuterol inhaler, flunisolide/menthol oral 
inhaler, and formoterol inhalable capsules.  

The veteran was afforded a VA examination in January 2006.  
The veteran reported that his breathing was getting worse 
with moving around.  He was unable to report how the 
condition had changed since his last VA examination.  He 
reported using an inhaler in the morning and at night and a 
metered dose inhaler three to five times per day.  He was 
noted to have been prescribed a steroid inhaler in November 
2005, which he had not used in two weeks because he did not 
like the side effects.  Physical examination revealed no 
dyspnea while the veteran was seated for his examination.  
Undressing his upper torso for the examination did not cause 
significant dyspnea.  His lungs were clear to auscultation 
and percussion but diminished at the bases.  The examiner 
said the veteran had undergone PFTs earlier in the month.  
The examiner requested the staff pulmonologist to review the 
results to determine whether the PFT suggested worsening of 
the veteran's condition.  The pulmonologist reported that the 
results of the PFT did not reflect full physiologic effort.  
He said the tests did not meet the American Thoracic Society 
standards for a valid test.  The examiner diagnosed the 
veteran with restrictive airway disease with dyspnea on 
exertion.  

The veteran was afforded a VA examination in October 2006.  
His claims file was reviewed prior to the examination.  The 
veteran reported a cough but no sputum, no hemoptysis, and no 
anorexia.  He reported using an inhaler three to four times 
per day depending on the day and the situation.  He reported 
that he did not take oxygen therapy.  He was noted to be on 
several medications.  He reported it had been many years 
since he required bed rest and treatment by a physician for 
his lung condition.  The veteran reported last using tobacco 
fifty-five years prior to the examination.  Physical 
examination revealed that the lungs had decreased breath 
sounds bilaterally with no wheezes, rales, or rhonchi 
appreciated.  Cardiac examination was noted to have normal 
first and second heart sounds with regular rate and rhythm.  
No murmurs, rubs, or gallops were identified.  The examiner 
said the veteran had a CT scan of the neck performed in 
February 2006 in order to evaluate for possible airway 
collapse or tracheal stenosis.  The CT scan was noted to be 
negative for any collapse or tracheal stenosis and there were 
no findings suggestive of a tracheomalacia.  The veteran had 
PFTs performed in October 2006 which were deemed unacceptable 
for interpretation due to veteran's variable and poor effort.  
The examiner diagnosed the veteran with restrictive lung 
disease with asthmatic component.  He noted that the PFTs 
could not be interpreted due to the veteran's failure to 
comply. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

In this case, the RO has evaluated the veteran's interstitial 
changes of the lungs consistent with fibrosis (restrictive 
lung disease) with asthmatic component as 30 percent 
disabling pursuant to Diagnostic Code (DC) 6602-6845.  Under 
Diagnostic Code 6602-6845, a 10 percent evaluation is 
assignable with FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy.  A 30 percent evaluation is 
assignable with FEV-1 of 56 to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is assignable with FEV-1 
of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602-6845 
(2006).

A 60 percent rating is also assigned when DLCO (SB) is 40 to 
55 percent predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 
4.97, Diagnostic Code 6845.

At the time of the January 2005 VA examination the examiner 
reported the results of an October 2004 PFT.  The PFT 
revealed FEV-1 of 75 percent of predicted value and FEV-1/FVC 
of 107 percent.  DLCO (SB) and maximum exercise capacity 
results were not indicated.  PFTs were also performed in 
January 2006 and October 2006.  At the time of both the 
January 2006 and October 2006 VA examinations the results of 
the PFTs were deemed unacceptable for interpretation.  The 
January 2006 pulmonologist reported that the results of the 
PFT did not reflect full physiologic effort.  He said the 
tests did not meet the American Thoracic Society standards 
for a valid test.  The October 2006 VA examiner deemed the 
PFT unacceptable for interpretation due to veteran's variable 
and poor effort.  Very poor DLCO results were apparently 
obtained, but were not valid.

The results of the January 2005 PFT equate to a 10 percent 
disability evaluation.  However, the evidence of record 
reveals that the veteran utilizes daily inhalational therapy 
indicative of a 30 percent disability rating.  As noted above 
the results of the other two PFTs of record were not deemed 
acceptable for interpretation.  There is no evidence to 
indicate that the veteran sees a physician monthly for the 
care of exacerbations or has used intermittent (at least 
three per year) courses of systemic corticosteroids.  At the 
time of the January 2006 VA examination the veteran was noted 
to have been prescribed a steroid inhaler in November 2005 
which he had not used in two weeks because he did not like 
the side effects.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for the 
veteran's interstitial changes of the lungs consistent with 
fibrosis (restrictive lung disease) with asthmatic component, 
and the claim is therefore denied.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected interstitial changes of the 
lungs consistent with fibrosis (restrictive lung disease) 
with asthmatic component has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that this disability has not been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in November 2005.  He was 
advised to submit any evidence he had to show that his 
service-connected disability had worsened enough to warrant a 
greater evaluation.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002). 

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in an October 2006 statement of the case.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports.  The veteran was 
afforded several VA examinations during the pendency of his 
appeal.  The veteran has not alleged that there is any 
outstanding evidence that would support his claim for an 
increased rating.  The Board is not aware of any such 
evidence.


ORDER

Entitlement to an increased rating for interstitial changes 
of the lungs consistent with fibrosis (restrictive lung 
disease) with an asthmatic component, currently rated as 30 
percent disabling, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


